Citation Nr: 1146861	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  06-00 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD), to include a rating in excess of 30 percent earlier than February 2011.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel





INTRODUCTION

The Veteran had active military service from November 1967 to December 1969.

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2004 rating decision which granted service connection for PTSD and assigned
 an initial 30 percent rating.  The Veteran appealed the rating decision and in November 2009, the Board found that the evidence of record did not support a rating in excess of the 30 percent that had been assigned, and denied the Veteran's request for an increase.  The Veteran then appealed the Board's denial to the Court of Appeals for Veterans Claims (Court).  In August 2010, the Court vacated the Board's decision and returned the Veteran's claim to the Board for action consistent with a joint motion for remand (JMR).  

The JMR essentially suggested that an additional VA examination be obtained.  In February 2011, the Veteran was provided with a VA examination, and based upon the findings at the examination, the Veteran's rating for PTSD was increased to 50 percent.  As such, the issue has been recaptioned to take into account this development.


FINDINGS OF FACT

1.  Prior to February 2011, the evidence of record demonstrated that the Veteran's PTSD was primarily manifested by some impairment of short-term memory, disturbance of mood, affect and motivation, and difficulty in establishing and maintaining social relationships, but absent significant impairment of speech, orientation, long-term memory, thought, judgment or hygiene; such that his overall occupational and social impairment had not resulted in reduced reliability and productivity. 

2.  As of February 2011, the medical evidence first showed that the Veteran's PTSD caused occupational and social impairment that resulted in reduced reliability and productivity; but it was not shown that his PTSD caused symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or an inability to establish and maintain effective relationships.  Id. 


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD, to include a rating in excess of 30 percent earlier than February 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.7, 4.130, DC 9411 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.
 
In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court noted a distinction between an appeal involving the Veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is propriety of the initial evaluations assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson, 12 Vet. App. at 126.
 
In January 2004, the Veteran first sought service connection for PTSD.  His claim was granted and he was assigned a 30 percent rating under C.F.R. § 4.130, Diagnostic Code 9411.  In February 2011, the medical evidence was found to show that the Veteran first met the criteria for a 50 percent rating, and the Veteran's rating was increased.  As such, the Board will first consider whether a PTSD rating in excess of 30 percent is warranted earlier than February 2011, and the Board will then consider whether a PTSD rating in excess of 50 percent is warranted.

Under Diagnostic Code 9411, a 30 percent rating is assigned when PTSD causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is assigned when PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is assigned when PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.

A 100 percent rating is assigned when PTSD causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id.

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association  (also known as "DSM-IV").  38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual. 

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships. 

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b). 

A rating in excess of 30 percent earlier than February 2011

The Veteran's claim for service connection for PTSD was received in January 2004.  In conjunction with his claim, the Veteran provided both private and VA psychiatric treatment records.  However, as will be discussed below, the medical and lay evidence simply does not establish that a rating in excess of 30 percent is warranted for the Veteran's PTSD earlier than February 2011, as the evidence does not support the conclusion that the Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity.
As will be shown, the Veteran has worked for the same employer for more than a decade and he has been married to the same spouse for a number of years.  The Veteran did report that he had divorced and remarried his wife on several occasions.  However, these divorces/remarriages occurred years before the Veteran ever filed his appeal, and he has been married to his spouse for the entirety of his appeal period.  The Veteran has also reported contact with other family members, such as his daughter.

It is not disputed that the Veteran's PTSD has caused problems for the Veteran over the years.  Most importantly, however, the Board is focused on determining what the appropriate level of symptomatology was for the Veteran's symptomatology during the course of his appeal.  As such, while the Veteran reported in a January 2004 private treatment record that in the early days he used to wake up in the middle of the night holding his wife's throat, these symptoms do not appear to have recurred during the course of the Veteran's appeal, and, therefore are not relevant to consideration of how impairing the Veteran's PTSD has been during the course of his appeal.

Prior to the February 2011 examination, the Veteran was seen at a number of VA mental health consultations, and he was also provided with VA examinations in September 2004 and in August 2006.  However, having reviewed these medical records, the Board concludes that a rating in excess of 30 percent is not warranted prior to February 2011 and this evidence supports this finding fully.

As noted, a 50 percent rating is assigned when PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as (for example only): flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.

While each of these symptoms does not have to be shown to warrant a 50 percent rating, the fact remains that when considering the overall impact of the Veteran's PTSD related symptomatology, the Board does not believe that it caused occupational and social impairment with reduced reliability and productivity prior to February 2011.

Reviewing the medical evidence of record, the Veteran was not shown to manifest any significant impairment of speech, long-term memory, abstract thinking, hygiene, or ability to understand complex commands prior to February 2011.  The Veteran has worked at the same place of employment for the entirety of his appeal, suggesting the ability to understand commands.

Additionally, treatment records and examination reports consistently describe symptoms that are more consistent with a 30 percent rating.

At his initial VA psychiatric consultation in January 2004, the Veteran was described as clean and neatly dressed.  He was found to be oriented x 3 and alert; his speech was normal in rate and volume, providing evidence against this claim.  

An August 2004 mental health consultation found the Veteran to be alert, attentive, cooperative and reasonable.  His speech was normal in rate and rhythm; his affect was euthymic; and his thought process and association were normal.  There was no perceptual disturbance, unusual thought content, or suicidal or violent ideation.  The Veteran's memory was intact, and his insight and judgment were good, providing more evidence against this claim. 

The Veteran then underwent a VA examination in September 2004 at which he demonstrated no impairment of thought process or communication; there were no hallucinations observed; he was neatly and cleanly dressed in casual clothes with good hygiene and grooming; he was cooperative and pleasant; his mood was appropriate to the thought content; his eye contact was good; and there was no inappropriate behavior demonstrated during the interview.  The Veteran was not suicidal or homicidal.  He was able to maintain personal hygiene and other basic activities of daily living.  The Veteran was oriented to person, place, time and situation.  Long-term memory was good.  The examiner remarked that the Veteran asserted that he could handle his job without much difficulty with the relationships or anger (the Veteran indicated that he kept it under control because he only needed seven more years to retire and he did not want to mess it up), but the Veteran did report having a lot of trouble with anger in relationships with his wife and family.  Quality of life is fair.  Psychosocial functioning is fair to poor.

Overall, the Board finds the above description of the Veteran to provide highly probative evidence against his claim, not only providing evidence against a higher evaluation, but undermining the evaluation of the Veteran at that time. 

Thereafter, the Veteran underwent a VA mental health consultation in December 2005, where he was found to have a good mood.  He had variable and non-restorative sleep, sometimes waking up sweating and flinching.  He denied suicidal and homicidal ideation.  There was no lethality.  The Veteran described continued problems with anger, stating that he could go off easily; and recalling that he had grabbed his wife not too long ago (although there are no details of such an incident or when it had allegedly occurred).  Overall, the mental status examination showed the Veteran to be alert and attentive, oriented x 3, cooperative and reasonable.  Grooming was appropriate.  Speech had normal rate and rhythm.  Affect was euthymic and congruent with mood.  Thought process and association was normal and coherent.  Memory was intact.  There was no perceptual disturbance, unusual thought content, or suicidal or violent ideation.  The Veteran has good insight with impulsive judgment.  The Board finds that this description of the Veteran provides more evidence against this claim.  

A February 2006 VA mental health consultation noted the Veteran's report that an increased dosage of medication had done wonders for him, improving his mood, anxiety and sleep; and he asserted that he wife had seen a big difference as well, providing more evidence against this claim.  On mental status examination, the Veteran was alert and oriented in all spheres.  Speech was normal.  Mood was euthymic with congruent affect.  Thought content was logical and goal-directed.  The Veteran denied psychosis, suicidal ideation, and homicidal ideation.  Judgment and insight were intact.  A follow-up consultation in June 2006 included the Veteran's report of doing well on medications, and mental status examination reflected no appreciable interval change. 

In August 2006, the Veteran underwent an additional VA examination at which he reported experiencing anxiety attacks, panic attacks, nervousness, short-term memory problems, and feeling stressed and angry.  He alleged that these symptoms were long-standing, but seemed to be getting a little worse.  He acknowledged that anti-depressant medications had helped, but he found that they left him lethargic and spacey.  He reported drinking 4 to 5 beers per night to calm down with occasional use of hard liquor.  The Veteran had no legal problems.  He continued to work as a warehouseman, with some instances of conflict with his boss.  The Veteran lived with his wife, and had a daughter with whom he occasionally visited.  The Veteran avoided crowds and community events, and kept busy with activities such as yard work and riding his motorcycle.  The Veteran occasionally went to dinner with his wife, but preferred to stay at home.  The Veteran stated that he went to the mall once per year to buy a present for his wife. 

On mental status examination, the Veteran demonstrated no impairment of thought process or communication.  There were no delusions or hallucinations.  The Veteran was neatly and cleanly dressed in casual summer clothes with good hygiene and grooming.  He was cooperative and pleasant.  He sat forward in his chair, and reported feeling anxious.  Mood was appropriate to the thought content.  Eye contact was good.  There was no inappropriate behavior during the interview.  The Veteran described suicidal thoughts once in a while, but could not remember the last time he had such a thought and he denied ever actually forming any suicidal intent.  The Veteran was able to maintain personal hygiene and other basic activities of daily living.  He was oriented to person, place, time and situation.  Long-term memory was good.  With respect to short-term memory, the Veteran had to write things down at work to remember.  There was no history of obsessional or ritualistic behavior, although the Veteran reported performing perimeter checks.  Speech was goal-oriented and logical with good tone and rhythm. The Veteran denied panic attacks.  He described being nervous and trying to make due.  There was impaired impulse control with anger.  The Veteran described experiencing sleep impairment with difficulty falling asleep, estimating that he had nightmares 2-3 times per month.  He was able to abstract and conceptualize well.  Comprehension was good, perception was normal and coordination was good.  There was no organic brain syndrome or signs of psychosis.  Insight and judgment were good. 

The Veteran was described as experiencing PTSD symptoms, which were interfering more in life over time, such as irritability, concentration problems, avoidance of crowds, having no friends and being distressed by the problems his anger has caused his family.  The examiner also provided the following integration of findings; noting that the Veteran described ongoing problems with anger that caused problems in his relationships and even at work.  He stated that he had walked off jobs because of his anger, but the Veteran indicated that he did not want to walk off his current job, because he wanted to retire from it for financial reasons. Psychosocial functioning is fair to poor, quality of life is fair to poor.  Prognosis is poor. 

In January 2007, the Veteran was seen by VA mental health, where he reported that he was doing well on his medication plan, as the medication stabilized his mood, anxiety and sleep.  He stated that work was good as a warehouse foreman, although he stated that he needed medication to get along with others.  The Veteran was alert and oriented, with normal speech.  Thought content was logical and goal-directed; and it was noted that the Veteran's mental status was stable and that the quality of his life had improved, providing more highly probative evidence against this claim.  

In July 2008, the Veteran was seen by VA mental health, and was noted to be doing well on his medication plan.  The Veteran was alert and oriented to all spheres.  His mood was euthymic with congruent affect, his thought content was logical and goal-directed.  His speech was normal.  The Veteran denied any suicidal ideation or homicidal ideation.  Insight and judgment were intact.

No change was reported in January 2009. 

In October 2009, the Veteran was again found to be stable with the current medication, and it was stated that the Veteran's PTSD symptoms were minimal.  The Veteran was goal-directed and had plans for the future, including remission of symptoms.  

In April 2010, the Veteran was alert and oriented.  His speech was normal and his thought content was logical and goal-directed.  The Veteran denied suicidal ideation or homicidal ideation, and he was found to be stable on his present medication.  The Veteran indicated that he planned to retire in several years.

In October 2010, the Veteran was seen again.  He was found to be stable on his medication.

As described, prior to February 2011, the Veteran was stabilized on a medication regiment, he was noted to be doing well.  Although he stated that he had to be on medication to tolerate people at work, the purpose of the medication is to aid in overall functionality, it does not provide a basis to increase the Veteran's disability evaluation.  

While the Veteran does evidence some impairment of short-term memory, disturbance of mood, affect and motivation, and difficulty in establishing and maintaining effective work and social relationships; the fact remains that he has been married to his spouse for decades, he maintains a relationship with his daughter, and he has worked for the same employer for more than a decade without missing any time on account of his PTSD, or receiving any reprimand. 

At his August 2006 VA examination, the Veteran reported a past history of suicidal thoughts, but he could not remember the last time he had such a thought.  Additionally, the service treatment records have not shown any suggestion of suicidal or homicidal ideation.  As such, the Board finds that the frequency, duration and severity of any suicidal thoughts are at most minimal and are at most an insignificant feature of the Veteran's PTSD, as expressed by the Veteran himself, providing factual evidence against his own claim.

The Board does find that a conflict of evidence exists regarding whether the Veteran experiences panic attacks more than once a week (a sign of a 50 percent rating).  For example, in June 2005, the Veteran reported daily anxiety attacks and appeared to argue that he mistakenly reported this symptom as angina attacks.  This argument is directed to his report to a VA examiner in September 2004, wherein the Veteran denied panic attacks, but reported increased heart rate and shortness of breath due to heart problems and angina with overexertion.  Notably, the Veteran's clinical records do not reflect any assessments that the Veteran has manifested panic attacks.  On VA examination in August 2006, the Veteran reported having anxiety and panic attacks, but the mental status examination indicated that the Veteran did not have panic attacks.  Even more recently, at the 2011 VA examination, the Veteran denied experiencing panic attacks; and the VA treatment records have similarly not shown evidence of panic attacks.  

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, in this instance, the Board finds that the numerous findings of no panic attacks in the medical evidence of record (the treatment records) outweighs the Veteran's isolated assertion that he was experiencing panic attacks. 

Moreover, a 50 percent rating warrants not only panic attacks, but panic attacks more frequently than once a week.  As such, the evidence of record does not show panic attacks of such frequency as to justify a 50 percent rating earlier than February 2011.

With respect to industrial impairment, the Board also does not doubt that the Veteran experienced some conflicts with his superiors prior to February 2011.  However, the Veteran clearly demonstrated the judgment and control of impulse to remain substantially and gainfully employed without significant industrial impairment.  In fact, the Veteran has remained employed by the same employer for approximately 20 years, and he has indicated that he plans to continue working the remaining years to his retirement.  The Veteran has reported that he has gotten angry and wanted to walk off his job, which may be true, but the fact remains that he has always resisted that temptation, suggesting that he does in fact have some impulse control.  Additionally, the Veteran has not reported receiving any disciplinary actions or having lost any working time due to his PTSD. 

As such, the evidence is against a finding that the Veteran's PTSD results in reduced reliability and productivity prior to the February 2011 VA examination at which the VA examiner affirmatively found reduced reliability and productivity due to the Veteran's PTSD. 

The Veteran clearly has some impairment of social functioning as a result of his PTSD, as he has reported having few friends; and he has described conflicts with his family due to his anger and irritability.  However, the Veteran remains married and living with his spouse (who he has been married to for more than 40 years); and he has described participating in family functions with his spouse, daughter, and occasionally with his sibling.  As such, it is clear that the Veteran does have some level of social functioning.

In this regard, it is important for the Veteran to understand that significant evidence of record cited above does not support the 30 percent evaluation, let alone a 50 percent evaluation.   

With respect to impaired impulse control, the Veteran did describe an incident of recently grabbing his wife in a December 2005 treatment record.  However, there was no indication that this incident even occurred during the course of the Veteran's appeal, and even if it did, the severity and frequency of such impaired impulse control appears to be limited to this single occasion, as no other incidents were reported during the course of the appeal.  Thus, while the Veteran reports that he gets angry easily, it appears that he generally is able to control himself, and, in fact, he specifically reported being able to control his impulses at work. 

The Board has also reviewed the assessments of the Veteran's overall psychological, social, and occupational functioning, as expressed in the assigned GAF scores, throughout the appeal period.  Chronologically, the Veteran was assigned GAF scores of 50 in February 2004 (said to represent moderate symptoms of PTSD especially with anger and irritability), 50 in August 2004, 48 in September 2004 (said to represent handling his job without too much difficulty but having family relation problems), 50 in December 2005, 65 in February 2006, and 45 in August 2006 (said to represent symptoms interfering more in life over time, such as irritability, concentration problems, avoidance of crowds, having no friends, being distressed by the problems his anger has caused his family and even some problems at work); and then 65 following more recent VA treatment sessions in January 2007 and October 2009).

Primarily, the GAF scores reflect that the Veteran's overall psychological, social, and occupational functioning has been evaluated as mild to serious in degree.  However, prior to the February 2011 examination, the GAF scores had trended up to 65, which is suggestive of only mild symptoms, providing highly probative evidence against the claim.

Moreover, it was repeatedly noted that the Veteran was stable on his medication (January 2007, April 2010, and October 2010); and even the Veteran acknowledged in January 2007 that the quality of his life had improved, providing evidence against even a 30 percent finding. 

As described, the Veteran has not evidenced criteria cited as examples for a 70 percent rating under DC 9411, such as obsessional rituals which interfere with routine activities, near-continuous panic or depression affecting his ability to function independently, appropriately and effectively, spatial disorientation or neglect of personal appearance and hygiene.  Therefore, the criteria for a 70 percent rating were clearly not shown. 

The Board has considered whether staged ratings are warranted, given the range of GAF scores assigned during the course of the Veteran's appeal.  However, it does not appear that a significant shift in symptomatology occurred during any distinct period that would justify a wholly different rating.  As such, the Board does not believe that a staged rating would be warranted prior to February 2011.

As noted above, the symptoms listed in VA's general rating formula for mental disorders only serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan, 16 Vet. App. 436 (2002). Many of those samples listed for a 50 percent rating are missing prior to February 2011.  Regardless, the Board looks to the Veteran's overall functioning which clearly reflects some familial relations, and which has not shown any significant work interference or decrease in efficiency, as reported by the Veteran himself. 

The Board is aware of the Veteran's complaints as to the effects of his service-connected PTSD has on his activities of work and daily living prior to February 2011.  However, from a review of the medical and lay evidence of record, the Veteran's PTSD primarily resulted in interference with his social relations, which is reflected in the assigned rating, as a 30 percent rating specifically anticipates social impairment.  The Veteran's PTSD also caused some impairment of industrial functioning prior to February 2011, but the assigned 30 percent rating also contemplates loss of workplace efficiency.  As such, prior to February 2011, the evidence of record does not support a rating in excess of 30 percent for PTSD.

Rating in excess of 50 percent 

As noted, the Veteran's PTSD rating was increased to 50 percent in February 2011, based on a VA examination which specifically found that the Veteran's PTSD resulted in reduced reliability and productivity due to PTSD signs and symptoms.  This was the first time such a pronouncement was made in regard to the Veteran's PTSD and even at this time, the evidence on this point is very unclear (for reasons noted above).

In any event, the issue then becomes whether the Veteran's PTSD related symptoms have caused impairment that would warrant a 70 percent rating.  As noted, a 70 percent rating is assigned when PTSD causes occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as (for example only): suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id. 

Having reviewed the evidence of record, the Board concludes that the evidence does not support a 70 percent rating at any time during the course of the Veteran's appeal.  

As discussed, the Veteran suggested at one time that he had experienced suicidal ideation, but he was unable to recall when this symptom even occurred, and he has repeatedly assured the medical professionals who have treated him that he has never formed any suicidal intent.  As such, the Veteran's suicidal ideation is not considered to be of such significance as to justify a 70 percent rating. 

The Veteran has also not shown obsessional rituals which interfere with routine activities.  To this end, he has not reported missing work on account of his PTSD.  The Veteran has reported performing perimeter checks before bed, but it does not appear that such a habit has actually caused any interference with the Veteran's life.  

The Veteran's speech has consistently been found to be normal at his examinations and treatment sessions.  

While the Veteran has occasionally reported having panic attacks, the fact remains that even if he does experience some panic attacks and anxiety, there is no indication that such symptoms have affected his ability to function independently.  The Veteran has worked for 20 years for the same employer without reprimand, and he has reported pursuing hobbies such as woodworking.  As such, the Veteran appears to be capable of functioning independently.  The Veteran has also remained married and maintained a relationship with his daughter.

The Veteran has alleged some impulse control issues at work, but, as discussed above, the Veteran has been able to control these outbursts, as he has not reported any official reprimands at his work.  Thus, during the course of his appeal, it appears that the Veteran has only had one isolated incident of diminished impulse control in which he grabbed his wife.  As such, any impulse control the Veteran has demonstrated has not been of a sufficiently pervasive or consistent nature as to justify a 70 percent rating.  

The Veteran has reported some social and occupational impairment on account of his PTSD, but it simply cannot be said that he has an inability to establish and maintain effective relationships as he has been married for 40 years and has worked for the same employer for more than 20 years.  

Importantly, significant evidence in this case does not support a 30 percent evaluation, let alone a 50 percent evaluation, let alone a 70 percent evaluation. 

At the February 2011 examination, the examiner suggested that the Veteran did have some severe symptoms such as daily anger.  However, a complete reading of the examination report does not support the conclusion that the examiner felt that the Veteran's overall psychiatric disability picture was severe.  For example, in concluding and summarizing his findings, the examiner asserted that the Veteran was fully competent to manage his financial affairs, and estimated that the Veteran's PTSD had moderately impaired his relationships at work and in social life.  As such, the Board does not find that the examination report supports a rating in excess of 50 percent for the Veteran's PTSD. 

Moreover, the VA treatment records subsequent to this examination do not support a higher rating.  For example, in April 2011, the Veteran stated that he was doing well on Venlafaxine and Trazodone; with only occasional nightmares/flashbacks.   The Veteran indicated that his mood and anxiety were stable, providing evidence against this claim.

In October 2011, the Veteran was seen again.  He was found to be stable on his medication.  The Veteran was alert and oriented in all spheres.  Speech was normal.  Mood was euthymic with congruent affect.  Thought content was logical and goal-directed.  The Veteran denied suicidal ideation or homicidal ideation.  Judgment and insight were intact, providing more highly probative evidence against this claim.

As such, the current evidence simply does not support a schedular rating in excess of 50 percent; and a 70 percent rating for PTSD is denied.

The Board gave consideration to whether the Veteran's 50 percent rating should be assigned earlier than the date of the February 2011 VA examination.  Simply stated, the undersigned is highly dubious of staged evaluations that change at the point of the latest VA examination, rather than when the Veteran indicates that the condition worsened (with the VA examination only confirming the Veteran's contentions).  However, this is a unique case in that the treatment records prior to February 2011 indicate that the Veteran condition was improving, not getting worse.  In fact, there is significant evidence against the Veteran's claim in this case, for reasons cited above.  As described above, the medical and lay evidence that was of record earlier than February 2011 did not show symptoms that were commensurate with a 50 percent rating and providing highly probative evidence against such a finding, outweighing the Veteran's lay statements regarding the nature and extent of his disability.  In fact, the Board must find, overall, highly probative evidence against the finding that the Veteran's disability is 50 percent disabling at this time.

The August 2008 JMR did advance the allegation that another VA examination was warranted because the Veteran had reported that his PTSD related symptoms were worse.  However, this assertion was debunked by the Board's December 2010 remand which explained that the Veteran had not actually made any such allegation of worsening; rather the Veteran's representative had stated that the last examination was not contemporaneous.  The Board noted that at no point in the informal hearing presentation did the Veteran's representative actually contend that the Veteran had indicated that his PTSD had gotten worse.  In any event, a new examination was undertaken.

As such, the evidence does not suggest that the Veteran's condition was worsening prior to the February 2011 examination; and as discussed above, the evidence of record prior to February 2011 did not support a 50 percent rating.  Thus, the Board concludes that February 2011 is the appropriate date for the 50 percent rating to commence.

The Board has also considered whether an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R.  § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's PTSD that would render the schedular criteria inadequate.  The Veteran's main symptoms include social and occupational impairment due to symptoms including hypervigilance, anxiety, and nightmares, which are contemplated in the rating assigned.  Moreover, it would not be found that his disability met the "governing norms" of an extraschedular rating as the Veteran's PTSD has not required any hospitalization; and it has not caused marked interference with employment as the Veteran has not alleged missing any work on account of his PTSD.  Accordingly, an extraschedular rating is not warranted. 

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In this case, the Veteran's claim for service connection for PTSD was granted.  He then appealed the downstream issue of the rating that had been assigned.  Under these circumstances, since the original claim was granted, there are no further notice requirements under the aforementioned law with regard to that issue.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, his VA clinical records and those private medical records he has identified and authorized VA to obtain on his behalf.  The Veteran has not authorized VA to obtain any additional private medical records on his behalf. 

The Veteran was afforded VA examinations to evaluate his PTSD in September 2004, August 2006, and February 2011. The evidence of record is also supplemented from findings in the VA clinical records.  In an Informal Brief Presentation dated November 2009, the Veteran's representative requested that an additional VA examination be provided based upon the passage of time; and an examination was provided in February 2011.  Since that time, the Board has found no lay or medical evidence suggesting an increased severity of symptoms.  As such, there is no duty to provide further medical examination on this claim.  See VAOPGCPREC 11-95 (Apr. 7, 1995).  

As noted in the introduction, the Board remanded the Veteran's claim in December 2010 for additional development.  This directed development was completed and there is no prejudice to the Board proceeding with the Veteran's claim at this time.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 
 
Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002). 

ORDER

A rating in excess of 50 percent for PTSD, to include a rating in excess of 30 percent earlier than February 2011, is denied.


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


